         Case 4:20-cv-01077-MWB Document 5 Filed 07/16/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE BUSSANICH,                                No. 4:20-CV-01077

             Petitioner,                         (Judge Brann)

     v.

WARDEN OF FCI-ALLENWOOD
LOW,

             Respondent.

                                   ORDER

                                 JULY 16, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.      Bussanich’s emergency 28 U.S.C. § 2241 petition (Doc. 1) is

            DISMISSED without prejudice; and

    2.      The Clerk of Court is directed to CLOSE this case.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
